DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 and 13-17 are pending. Claim 12 has been canceled. Claims 13-16 have been withdrawn. Claims 1-11 and 13-16 have been amended. Claim 17 is new. The objections to the specification and drawings are withdrawn in view of the amendment. The rejections under 35 USC 112(b) are revised in view of the amendment. The prior art rejections are maintained and revised in view of the amendment and new claims.
Claim Objections
Claim 11 objected to because of the following informalities:
Line 7 contains the addition of the phrase “wherein the component data.” This phrase should be deleted as it appears this phrase was included in error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-11 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the plant comprises at least one operable component… component data relating to at least one operable component… adapted to manufacture the at least one operable component.”
It is unclear if “the at least one operable component” refers to “at least one operable component” of the plant, or “at least one operable component” for which the determination unit is adapted to determine component data. If it is the former, then claim 1 recites a plant with an apparatus capable of manufacturing all operable components of the plant. The plants as disclosed include irradiation devices that would not readily be produced by additive manufacturing and Applicant has not disclosed doing so. Accordingly, the disclosure provides an insufficient written description of the full scope of claim 1 and claims 2-11 and 17 depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the plant comprises at least one operable component… component data relating to at least one operable component… adapted to manufacture the at least one operable component.”
It is unclear if “the at least one operable component” refers to “at least one operable component” of the plant, or “at least one operable component” for which the determination unit is adapted to determine component data. Accordingly, claim 1 and claims 2-11 and 17 depending from claim 1 are indefinite. For the purpose of examination, “the at least one operable component” will be interpreted as only referring to “at least one operable component” for which the determination unit is adapted to determine component data. 
Claims 2 and 8-9 recite “at least one operable component.” Claim 2 appears to refer to “the at least one operable component” for which the determination unit is adapted to determine component data. Claims 8-9 recite “at least one operable component” each of which has an unclear relationship with “at least one component” recited in claim 5. 
Claim 7 recites “at least one component” which appears to refer to “at least one component” recited in claim 5 but is presented without a definite article.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2017/0277148).
Regarding claim 1, Sato discloses a plant (electronic apparatus such as a multifunction peripheral and a 3D printer, [0009]), comprising at least one apparatus (forming apparatus, [0004]) for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material with an energy source (5) (selective laser sintering, [0005], [0039]), wherein the plant comprises at least one operable component (plant comprises operable components including parts identified by PART ID, [0049]); a determination unit adapted to determine component data relating to at least one operable component (acquiring unit 332 acquires model data regarding parts based on parts information 321, [0046]), a data storage configured for storing the component data determined by the determination unit (parts information 321 stores information on parts and is acquired by 
	Regarding claim 2, Sato discloses wherein the component data is or comprises at least one of - at least one geometrical parameter of the at least one operable component (model data includes a 3D shape of the part, [0047]).  
	Regarding claim 4, Sato discloses wherein the data storage is adapted to store component data determined via the determination unit (acquiring unit 322 acquires model data which is stored as parts information 321 and forms the basis for producing the part, [0046-49], [0061]).  
Regarding claim 5, Sato discloses a control unit adapted to control the at least one apparatus (part management unit 317 controlling 3D printer, [0082]), wherein at least one component is built based on corresponding component data stored in the data storage dependent on at least one maintenance parameter (part information unit 317 directs production of a part based on acquired model data found in storage based on counter information which constitutes a maintenance parameter, [0081-82], [0086]).  
Regarding claim 6, Sato discloses wherein the control unit is adapted to determine the at least one maintenance parameter (status information used to determine counter information by part information unit 317, [0082]).  
Regarding claim 7, Sato discloses wherein the at least one maintenance parameter relates to a status of at least one component of the plant, in particular to an operability of a 
Regarding claim 8, Sato discloses wherein the control unit is adapted to control the at least one apparatus dependent on the at least one maintenance parameter, wherein the apparatus is used to manufacture at least one operable componentdependent on the at least one maintenance parameter (part information unit 317 instructs 3D printing of a component based on counter information, [0046-49], [0082], [0086]).  
Regarding claim 9, Sato discloses wherein the at least one maintenance parameter relates to an imminent failure and/or an actual failure of the at least one operable component (counter information based on predicting and detecting failure of a part (also includes status information of failure), [0082]), wherein the control unit is adapted to control the apparatus dependent on the maintenance parameter in that the component is additively manufactured (part information unit 317 instructs 3D printing of a component based on counter information, [0046-49], [0082], [0086]), before the actual failure of the at least one operable component ( [0082]).  
Regarding claim 11, Sato discloses an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material  (3D printer forming apparatus using selective laser sintering, []0004-05], [0009], [0039]) wherein the apparatus is connected or connectable with a data storage containing component data relating to at least one component of a plant for the apparatus, (parts information 321 stores information on parts, [0046]; all with a multifunction peripheral), wherein the at least one apparatus is adapted to manufacture the at least one component 
Regarding claim 17, Sato discloses wherein the at least one maintenance parameter relates to an operability of a corresponding component (counter information based on predicting and detecting failure of a part (also includes status information of failure), [0082]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0277148) as applied to claims 1 and 5 above, respectively, and further in view of Wooten (US 2003/0105538).
Regarding claim 3, Sato teaches a plant substantially as claimed. Sato does not teach that the determination unit (9) comprises at least one optical determination element and/or at least one x-ray determination element, and/or at least one tactile determination element and/or at least one acoustic determination element, in particular an ultra sound determination element. 
However, in the same field of endeavor of additive manufacturing replacement parts based on expected or actual failure, Wooten teaches that the determination unit (9) (three-dimensional scanning device 130 with three-dimensional scanning device 14 determines a 3D CAD model of a part for additive manufacturing, [0009-10]) comprises at least one optical determination element (three-dimensional scanning device 14, [0009]), in particular a three-dimensional scanner (three-dimensional scanning device 14, [0009]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified acquiring unit 332 of Sato to include three-dimensional scanning device 130 with three-dimensional scanning device 14 of 
Regarding claim 10, Sato teaches a plant substantially as claimed. Sato does not teach that the control unit (11) is adapted to change component data stored in the data storage (10).  
However, in the same field of endeavor of additive manufacturing replacement parts based on expected or actual failure, Wooten teaches that the control unit (11) is adapted to change component data stored in the data storage (10) (network with CAD model for parts updated using results of three-dimensional scan for later additive manufacturing constitutes a control unit adapted to change stored component data, [0009-12])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified part management unit 317 of Sato to be adapted to change data in parts information 321 because [0009] of Wooten teaches that in-service components may change over time due to wear and adaptation and replacement parts should have updated designs to fit with existing components, it therefore would have been obvious to be able to modify the data stored in parts information 321 of Sato to reflect these changes.   

In the alternative, claims 1-2, 4-9, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0277148) as presented regarding claim 1 and modified Wooten (US 2003/0105538) as presented above regarding claim 3. Accordingly, the 3D scanning device 14 of Wooten constitutes the determining unit in a modification of acquiring unit 332 of Sato to check parts for such changes and modify the corresponding parts information 321 of Sato.
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
Applicant argues that the recited “determining unit” must acquire and calculate the model data for a component by some method other than acquiring it from a data source. However, claim 1 includes no such limitations and acquiring unit 332 of Sato constitutes a determining unit as claimed. Claim 3 requires that the determining unit include some structure that could do so. Claim 10 requires that the component data can be changed. Both claims 3 and 10 are rejected in view of Wooten and not over Sato alone.
The modification of Sato in view of Wooten regarding claim 3 adds a 3D scanning device that would constitute a “determining unit” under Applicant’s narrowed interpretation. In the alternative, claims 1-2, 4-9, 11, and 17 have been rejected under 35 USC 103 over Sato in iew of Wooten pursuant to the modification presented above regarding claim 3.
Applicant argues with respect to claims 3 and 10 and Wooten should not be combined with Sato because Wooten relates to fabricating an aerospace part and not a plant. This is not persuasive because both references relate to producing replacement components as needed. Therefore, the references are in an analogous art and, separately, the references seek to solve a similar technical problem.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                         

/MARC C HOWELL/             Primary Examiner, Art Unit 1774